Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed April 7, 2022.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Belamaric et al. United States Patent Application Publication No.  2018/0013793.

As per claim 1, Belamaric teaches a computer system, comprising:
an interface circuit; a memory configured to store program modules and metadata associated with different types of computer network devices (CNDs), wherein each of the program modules comprises a set of instructions [network devices includes routers, switches and other devices (pp 0013-0014, 0041); network policy applied by a dns server (pp 0011, 0019-0020)]; and
a processor coupled to the interface circuit and the memory, wherein the processor is configured to execute the program modules, and wherein, when executed by the processor, the program modules cause the computer system to perform operations comprising [components include processor and memory (pp 0011)]:
providing a controller for multiple different types of CNDs based at least in part on the program modules and the metadata, wherein the providing comprises using a common framework in the computer system for the program modules [network device controller configures heterogeneous network devices from different vendors based on network metadata policy (pp 0025, 0033-0036, 0043)], and
wherein configuration and management of a given type of CND using the program modules is specified by a subset of the metadata associated with the given type of CND [use sdn to communicate with data plane (pp 0026); communicate with dns via api (pp 0059); access to endpoint (pp 0020); open messaging protocol (pp 0035); policy stored in data store (pp 0046)].  

As per claim 2, Belamaric teaches the computer system of claim 1, wherein the types of CNDs comprise: an access point, a switch, a router, and a dataplane [network device includes routers, switches and data plane (pp 0013-0014, 0041)].  

As per claim 3, Belamaric teaches the computer system of claim 1, wherein the common framework comprises a unified protocol layer for the program modules [network controller supports configuration via open messaging protocol (pp 0035)].  

As per claim 4, Belamaric teaches computer system of claim 3, wherein the operations comprise communicating with the different types of CNDs via the unified protocol layer using a common communication protocol, which is compatible with a HyperText Transfer Protocol Secure (HTTPS) communication protocol [controller communicates via API (pp 0035, 0056)].  

As per claim 5, Belamaric teaches the computer system of claim 4, wherein the communicating with the different types of CNDs occurs via a common access port [communicate with the data plane via openflow (pp 0026, 0041); via physical network interface (pp 0045)].  

As per claim 6, Belamaric teaches the computer system of claim 1, wherein a given program module is associated with one or more device-specific functions of at least the given type of CND [network device controller automatically configures device on heterogeneous network based on metadata policy (pp 0025, 0043)].

As per claim 7, Belamaric teaches the computer system of claim 1, wherein one or more of a user interface, an application programming interface (API), storage, or a configuration of the given type of CND associated with at least a subset of the program modules are specified by the subset of the metadata associated with the given type of CND [metadata policy includes rules for different devices (pp 0020, 0022-0023); update interface eg. Api facilitate communication with network controller (pp 0045, 0047); retrieve network properties based on metadata  (0054-0056)].

Claims 8-20 are rejected, mutatis mutandis, under the same rationale as claims 1-7 as they do not further limit or define over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457